Citation Nr: 1538745	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Lincoln, Nebraska RO.  

The issues on appeal were previously remanded by the Board in March 2012 and April 2014 for further development.  In its March 2012 decision, the Board also denied service connection for right ear hearing loss and, as the Veteran did not appeal that decision, this issue is no longer on appeal.

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The probative evidence of record reflects that the Veteran's currently diagnosed left ear hearing loss did not originate in service or for many years thereafter and is not related to any incident during active service.  

2.  Resolving all doubt in favor of the Veteran, his tinnitus was caused by in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of January 2007, October 2007 and March 2012 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, VA examinations and opinions and statements from the Veteran and his representative.  

The Board notes that the December 2007, March 2012, May 2012 and May 2014 VA examination reports and opinions reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations, taken together, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system (sensorineural hearing loss), if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

Additionally, as sensorineural hearing loss is defined as a chronic disease in 38 C.F.R. § 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and service connection for hypertension may be established by evidence of a continuity of symptomatology after service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39.

Hearing Loss

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for left ear hearing loss.  

The Veteran contends that he has hearing loss related to in-service noise exposure.  His DD form 214 reflects his military occupational specialty (MOS) was listed as Heavy Antiarmor Weapons Infantryman, which supports his statements of exposure to excessive noise during his active service.  See 38 U.S.C.A. § 1154(a) (West 2014).  

STRs are negative for complaints regarding or treatment for left ear hearing loss.  Audiometric testing on enlistment examination in July 1986 revealed pure tone thresholds, in decibels, as follows: 




HERTZ









500
1000
2000
3000
4000
LEFT
10
0
0
0
5

STRs also include audiograms dated in February 1988, January 1989, and March 1991, none of which reflects left ear hearing loss as defined by 38 C F R. § 3 385.  The audiogram dated in February 1988 does reflect that the Veteran was routinely exposed to hazardous noise.  Although the March 1991 audiogram reflects that the Veteran's pure tone thresholds in the left ear were the same for all frequencies as the July 1986 audiometric testing, except at the 4000 Hertz (Hz) level a pure tone threshold of 20 decibels was recorded, this does not rise to the level of indicating hearing loss at this time.  The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  

Moreover, despite this slight increase in decibels at the 4000 Hz level in March 1991, a March 1999 Report of Medical History from the Veteran's National Guard service reflects that the Veteran denied hearing loss and ear nose, or throat trouble and audiometric testing revealed a pure tone threshold of 10 decibels at 4000Hz.  On examination that date, clinical evaluation of the ears was normal.  Audiometric testing on enlistment examination on that date revealed pure tone thresholds, in decibels, as follows: 




HERTZ









500
1000
2000
3000
4000
LEFT
15
5
0
0
10

Again, these findings, approximately seven years after the Veteran's separation from active service, do not reflect left ear hearing loss as defined by 38 C F R. § 3.385.  

Private medical records from August 2003 reflect that the Veteran reported ringing in the ears and left ear pain.  No hearing loss was reported or diagnosed at this time.

An April 2007 record of private audiological treatment record reflects that the Veteran complained of slight hearing loss in both ears and gave a history of military noise exposure.  The audiologist commented that pure tone audiometry testing revealed slight to moderate sensorineural hearing loss in the left ear. The audiologist noted that word recognition testing was performed using the recorded version of the NU 6 list of a female speaker, and revealed normal ability in both ears.  The private audiological treatment includes graphical results of audiometric testing performed, which the Board, as fact finder, may interpret.  See Ponder v Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  This April 2007 audiometric testing revealed pure tone thresholds in decibels as follows:




HERTZ









500
1000
2000
3000
4000
LEFT
15
20
25
20
45

The Veteran was afforded a VA audiological examination in December 2007.  He reported a history of serving in the Army from 1986 to 1992 in an infantry unit, at which time he attended rifle ranges at least twice a month and during the Gulf War, was exposed to a lot of bombing and experienced noise exposure from missiles firing.  The Veteran noted that hearing protection was available and worn.  He but denied a history of civilian occupational or recreational noise exposure after service.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ









500
1000
2000
3000
4000
LEFT
25
25
35
30
30

Speech discrimination score on the Maryland CNC Word List was 100 percent in the left ear.  The Veteran was diagnosed with mild sensorineural hearing loss.  The VA examiner, D.V., Au. D., reviewed the Veteran's service treatment records and noted normal hearing, bilaterally, was indicated on enlistment into service in July 1986 and upon separation in March 1991.  The examiner added that the Veteran was tested again during his service in the National Guard in March 1999 and that such testing still indicated normal hearing bilaterally.  She further observed that there were no complaints of hearing impairment in the Veteran's records.  Therefore, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was related to his military service.  

In March 2012, the examiner who provided the December VA examination and opinion, D.V., again provided a supplemental opinion based on a review of additional evidence  from August 2003 and March 2004 private medical records noting the Veteran reported tinnitus on both occasions. D.V. found that the Veteran's left ear hearing loss was not caused by or a result of military service, finding that the Veteran had normal hearing in March 1991 which was not a significant change since enlistment in 1986.  D.V. also noted there were no complaints of hearing loss in the Veteran's service records.  

In a May 2012 supplemental opinion, another VA examiner, E.D., Au. D., provided an additional opinion.  After reviewing the claims file and reiterating the audiometric test results and opinion of the December 2007 VA examiner, E.D. opined that the Veteran's hearing loss was not caused by or the result of his military service.  She explained that the Veteran's hearing was within normal limits upon enlistment, separation and eight years after separation and that the Veteran denied hearing difficulties in the December 2007 VA examination.  

In May 2014, E.K., Au. D. (previously known as E.D. in the May 2012 VA opinion), again provided a supplemental opinion regarding the Veteran's hearing loss and tinnitus.  She found that the Veteran's hearing was within normal limits upon enlistment, separation, and 8 years after separation.  E.K. noted that in 2007 the Veteran denied difficulties hearing in 2007 and found that hearing loss clearly had a delayed onset.  She explained that noise induced hearing loss occurs at the time of exposure and not years later.  In so finding, E.K. cited to the "landmark report" entitled Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), by the Institute of Medicine, wherein they stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  She also found that his study remains the definitive consensus in this matter.  Therefore it was her opinion that the hearing loss is NOT caused by or a result of military noise exposure.  

Although the Institute of Medicine study from 2006 which the VA examiner E.K. relied upon to support her May 2015 opinion appears to be in conflict with current VA case law and the Training Letter cited below, in this case the Board finds no such conflict as the evidence of record does not include any indication of hearing loss in the left ear in service or for many years thereafter.  Current VA case law notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  

In this case, as previously noted above, the audiometric findings during the Veteran's active service in July 1986, in February 1988, January 1989, and March 1991 as well as audiometric findings from March 1999, approximately eight years after separation from active service, do not indicate any degree of hearing loss above the normal hearing thresholds from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157(1993).  Therefore, it as it does not appear that there was any indication of hearing loss in service or within eight years following the Veteran's active service, the VA examiner's reliance on the 2006 Institute of Medicine study in this case is not improper or inconsistent with the current evidence of record.  

Based on the evidence above, the Board concludes that service connection for left ear hearing loss is not warranted.  As previously noted, although the Veteran's MOS supports his statements of exposure to excessive noise during his active service the audiometric findings taken during his active service do not reflect or even indicate the presence of hearing loss in the left ear.  See 38 C F R. § 3 385; See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Also as previously noted above, while a single pure tone threshold of 20 was noted at 4000 Hz in the March 1991 separation examination, indicating an increase in decibel levels at 4000 Hz from 5 decibels in 1986, the post service March 1999 audiometric testing revealed the pure tone threshold at 4000 Hz decreased to 10 decibels.  Therefore, these findings do not demonstrate any measured worsening of hearing during the Veteran's active service.  Most significantly, the Board finds there is no nexus between the currently diagnosed hearing loss and the Veteran's active service.  In this regard, the Board observes that no VA examiner has provided an opinion that supports a relationship between the Veteran's conceded in-service noise exposure and his currently diagnosed left ear hearing loss.  As noted earlier, the various VA examiners' opinions from December 2007, March 2012, May 2012 and May 2014, taken together, have been found to be adequate.  

The Board acknowledges the Veteran's contentions that his hearing loss began during his active service, which he is competent to report.  While a veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As noted above, the Veteran's MOS supports his statements of exposure to excessive noise during his active service.  See 38 U.S.C.A. § 1154(a).  

His reports of having hearing loss since his exposure to excessive noise in service are not credible, however, as these statements are inconsistent with the medical evidence of record cited above, which do not indicate the presence of hearing loss in the left ear until April 2007.  As noted above, the audiometric testing results in July 1986, in February 1988, January 1989, March 1991 and March 1999 do not reflect the presence of a hearing loss disability and there is not even any indication of hearing loss in the audiometric testing until 2007, many years after the Veteran's active service.  See 38 C F R. § 3 385; See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, as the Veteran's statements are inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  

The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case sensorineural hearing loss is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a).  However, as noted above, his statements concerning continuing hearing loss symptoms since service are not credible and ultimately not probative.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for left ear hearing loss is denied.

Tinnitus

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has a current diagnosis of tinnitus which was incurred during his active service.  Therefore, service connection is warranted for tinnitus.

As noted above, the Board finds that the Veteran was exposed to high levels of noise in service, as his MOS was a Heavy Antiarmor Weapons Infantryman, which supports his statements of exposure to excessive noise during his active service.  See 38 U.S.C.A. § 1154(a) (West 2014).  

The Veteran's STRs are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  

The medical evidence of record demonstrates the Veteran has a current diagnosis of tinnitus.  

In an August 2003 reflect that the Veteran reported ringing in the ears "for years" and noise exposure was reported from shooting in service and driving a tractor trailer after service.  The Veteran was diagnosed with ringing in the ears in August 2003 and March 2004.  

In the December 2007 VA examination, he reported having intermittent tinnitus, which he first noticed in 1987 while stationed in Korea.  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson is competent to testify as to his symptoms, specifically to experiencing tinnitus in service and since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board also finds these statements are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the VA treatment providers in December 2007, March 2012, May 2012 and May 2014 VA examination reports and opinions found it was less likely as not that tinnitus was caused by, or the result of, noise exposure encountered during active military service, the Board also finds the Veteran's statements of experiencing tinnitus since his active service competent and credible evidence.  The Board also points out that the examiners did not consider the Veteran's lay statements in providing their opinions.  Therefore, the evidence of record, taken together, at the very least places the evidence in a state of relative equipoise as to whether tinnitus was caused by in-service noise exposure, and the Board must resolve this doubt in the Veteran's favor and grant the claim for service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


